Buchwalter, J.
This submission involves corner lot assessment issues. The lot is 25.9 feet on the east side of Jefferson avenue by 110 feet on the north side of Daniels street, and is occupied by a two and a half story frame dwelling-house, and is enclosed by a picket fence on lot-line, with front gate and



side gate at rear end of lot. There is a front door entrance on Jefferson venue from front veranda to parlor, a board sidewalk by the side of the house on the lot from Jefferson avenue to kitchen door and outhouse in the rear. There is a side-door with middle hall and stairway between parlor and sitting room, accessible from and used with reference to the Jefferson *81avenue front and sidewalk. The plan of the house is for the use of one family as a residence, and such is and has been the nature of its occupancy. There is nothing in the construction and occupancy peculiar to side street uses, but on the contrary similar in every way to our houses in the middle of a square, unless it be in the fact that there is a gateway in the side fence nearly opposite the kitchen door. I have before held, however, in numerous other eases, that a board fence or gateway is so temporary in use, or as indicating intented use, that it can not be given much weight. If that were a recognized test, then for a pittance in cost as compared with the difference in the assessment, a property owner seeing a street improvement probable, could remove the gate, enclose the space, or even build an entire new fence in such way as to change the rule of assessment. Among other cases considered on this question I have not overlooked the recent case of Barney v. City of Dayton, 8 C. C. Rep. 480.
Louis J. Dolle, for plaintiff.
Corporation Counsel, for the City of Cincinnati.
It is the court’s duty to look to the permanent improvement and use of the lot at the time of the street improvement, in determining the character thereof, and the assessable frontage.
The decree will be for a breadthwise frontage of 25.9 feet for the Daniels street improvement.